Case 1:15-cv-05235-ARR-PK Document 320 Filed 09/25/19 Page 1 of 1 PageID #: 6943



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 ROBERT AND LAURA TOUSSIE,

                       Plaintiffs,
                                                            Civ. No. 15-CV-05235 (ARR)(CLP)
        v.

 ALLSTATE INSURANCE COMPANY,                                MOTION FOR LEAVE TO
                                                            WITHDRAW APPEARANCE OF
                       Defendant.                           GARY MEYERHOFF




        PLEASE TAKE NOTICE that the undersigned attorney hereby moves for leave to
 withdraw the appearance of Gary Meyerhoff as counsel of record for Defendant Allstate
 Insurance Company in the above matter as Mr. Meyerhoff is withdrawing as a partner of
 Dentons US LLP, and requests that Mr. Meyerhoff be removed from the service list and all
 notices. The Defendant will continue to be represented by Richard Fenton and Brendan Zahner,
 who have already filed their appearances in this matter.


 DATED: September 25, 2019


                                              DENTONS US LLP


                                              By:    /s/ Brendan Zahner
                                              Richard Fenton (PHV)
                                              Brendan E. Zahner
                                              1221 Avenue of the Americas
                                              New York, New York 10020-1089
                                              Tel: (212) 768-6700
                                              Fax: (212) 768-6800
                                              brendan.zahner@dentons.com

                                              Counsel for Defendant Allstate Insurance Company
